Title: To George Washington from George Muse, 3 March 1784
From: Muse, George
To: Washington, George



Excellent Sir:
Caroline County [Va.] March 3th 1784

I now being Destressed for cash must colicite your favour to settle with my son Laurence Muse for my Exspences in going to Pitsburge on my way Down the Ohio To secure my Titled to Certain Lands, Agreable to your Derections, my Exspences in going To Pitsburge, which is Computed To be three hundred Miles, and from home again with a servent and three Horses, cost me forty pounds, which your Excellency has Never been charged with. the inclemency of the weather Ocationed my Exspences to be Considerable it being in height of Winter. your Derections to me by letter was to attend in person or legally auther[ize] some person To attend To the Devision of lands we were intitled To on the ohio which agent could not have been imployed without a considerable Exspence To your Self. Agreable To your bond you Were To be at all the Exspences Occuring, to the saveing & secureing the Said lands, Seating and Setling only Excepted. Your bond you will Receive of my son on Setling With him. it would have given me infinite Satisfaction To have waited on your Excellency my self, but my infirmitys will not allow me at present. I flatter myself of haveing The Honour of being in your Excellency’s Company in my Antient days. I am your Excellences Most Obt & very Hume Servt

Geo. Muse

